Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 LITHIA MOTORS ANNOUNCES THIRD QUARTER 2008 RESULTS o Net income of thirteen cents per share from continuing operations o Another quarter of improved operating results o Restructuring and divestiture plan accelerated o $26 million of annualized savings realized by Q3; now anticipate annualized savings of $33 million o Over $100 million of capital raised so far this year to substantially reduce long-term debt o Book value per share at $12.86, after writing off goodwill in Q2 MEDFORD, OREGON, October 28 th , 2008 (1:05 p.m. PT)  Lithia Motors, Inc. (NYSE: LAD) today announced that net income from continuing operations in the third quarter of 2008 was thirteen cents per diluted share. Consolidated net loss was twelve cents per share after inclusion of the twenty-five cents per share loss on discontinued operations, of which eighteen cents was asset impairment charges and seven cents was operating losses. On a non-GAAP basis, excluding these one-time asset impairment charges, consolidated net income was nine cents per share. Same store sales for new and used vehicles declined 25.1% and 14.3% respectively, when compared to the same quarter last year. Parts and service same store sales held relatively stable with a slight decline of 1.2% compared to the same quarter last year. Sid DeBoer, Lithias Chairman and CEO, commented, The Lithia Motors team is continuing to execute our restructuring plan. Combined with the cost cutting measures we have spoken of in the past, Lithia is using every tool available to us to manage our way through this recessionary environment. Mr. DeBoer continued, Further restructuring actions are being taken. We have increased our right-sizing plan by adding fifteen stores into discontinued operations and have continued to take cost cutting measures for operational efficiency in 2009. With these further measures, we expect to reduce our store count by approximately 27%, to achieve our near-term expectations of approximately 50/50% domestic to import mix. Our continuing operations results for the third quarter should provide visibility of our earnings potential as we continue to execute our restructuring and divestiture plan." We have already completed $26 million of annualized cost reductions which is $4 million more than our initial $22 million target. By careful assessment of our staffing and expenses, we have identified additional cost reductions of $7 million in annualized savings, for a total of $33 million in planned annualized savings. We also have a team of talented people dedicated to further reduce our costs, and still maintain the high level of service our customers have come to expect, concluded Mr. DeBoer. Inventories of new and used vehicles have been reduced substantially since the end of the second quarter. These actions combined with further inventory reductions in the current quarter will result in an estimated annualized flooring interest expense reduction of $2.5 million, despite an assumed flooring interest rate spread increase of fifty basis points. The Company raised over $100 million dollars this year through October 3 rd , 2008 from the sale of several stores, financing of real estate, and the sale of several development properties. Proceeds from these activities went toward reducing the line of credit from $184 million at the start of the year to approximately $84 million at the end of the third quarter. Additionally, the Company repurchased and retired approximately $16 million of convertible debt in the third quarter and has subsequently repurchased another $22 million in the fourth quarter for a total of $38 million retired at a significant discount. The gain on retirement of debt is recorded in other income. Conference Call Information Lithia Motors will be providing more detailed information on the results for the third quarter 2008 in its conference call scheduled for today at 2 p.m. PT and 5 p.m. ET. The call can be accessed live by calling 973-409-9255; Conference ID #: 68743692. To listen LIVE on our website or for REPLAY: Log-on to www.Lithia.com - Go to Investor Relations  and click on the Conference Call Icon . About Lithia Lithia Motors, Inc. is a Fortune 700 Company, selling 27 brands of new and all brands of used vehicles at 101 stores, which are located in 44 markets within 13 states. Internet sales are centralized at www.Lithia.com . Lithia also sells used vehicles; arranges finance, warranty, and credit insurance contracts; and provides vehicle parts, maintenance, and repair services at all of its locations. Lithia retailed 105,108 new and used vehicles and had $3.2 billion in total revenue in 2007. Additional Information For additional information on Lithia Motors, contact the Investor Relations Department: (541) 618-5770 or log-on to: www.lithia.com  go to Investor Relations Forward Looking Statements This press release includes forward looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including without limitation, future economic conditions and others set forth from time to time in the companys filings with the SEC. We make forward-looking statements about (i) the execution of our cost cutting measures and our restructuring plan, (ii) our ability to reduce our store count and effect a balanced import/export new vehicle sales mix, (iii) anticipated reduction in vehicle inventories, (iv) projected annualized interest expense reduction and (v) expected future profitability. Specific risks in this press release include execution of the restructuring plan and expense reductions, future interest rates and macro-economic and market factors affecting the companys sales levels and profitability. LITHIA MOTORS, INC. (In Thousands except per share data) Unaudited Three Months Ended September 30, % Increase Increase (Decrease) (Decrease) New vehicle sales $309,447 $408,084 $(98,637) % Used vehicle sales Finance and insurance Service, body and parts Fleet and other revenues Total revenues Cost of sales Gross Profit SG&A expense Depreciation and amortization 87 Income from operations Floorplan interest expense Other interest expense Other income, net Income from continuing operations before income taxes Income tax expense Income Tax Rate 43.0% 40.5% Income from continuing operations Discontinued Operations: Gain (loss) from operations, NM net of income tax Gain (loss) on disposal activities, NM net of income tax Net income (loss) $(2,363) $11,237 NM Diluted net income (loss) per share: Continuing Operations $ 0.13 $0.48 $(0.35) Discontinued Operations: Gain ( loss) from operations, net of income tax Gain (loss) on disposal activities, net of income tax Net income (loss) per share $(0.12) $0.53 $(0.65) NM Diluted shares outstanding A % A Excludes shares issuable upon conversion of the convertible debt as their effect on EPS would be antidilutive NM  Not Meaningful Lithia Motors, Inc. (Continuing Operations) Three Months Ended Unaudited September 30, % Increase Increase (Decrease) (Decrease) Unit Sales: New Vehicle % Used - Retail Vehicle Used - Wholesale Total Units Sold Average Selling Price: New Vehicle $29,712 $29,251 $461 % Used - Retail Vehicle ($1,157) Used - Wholesale ($715) Gross Margin/Profit Data New Vehicle Retail % % -50 bps Used Vehicle Retail % % -430 bps Used Vehicle Wholesale % % -580 bps Service, Body & Parts % % 90 bps Finance & Insurance % % 0 bps Gross Profit Margin % % -30 bps New Retail Gross Profit/Unit $2,266 $2,377 -$111 Used Retail Gross Profit/Unit $1,583 $2,432 -$849 Used Wholesale Gross Profit/Unit $(283) $59 -$342 Finance & Insurance/Retail Unit $1,143 $1,222 -$79 Revenue Mix: New Vehicles % % Used Retail Vehicles % % Used Wholesale Vehicles % % Finance and Insurance, Net % % Service and Parts % % Fleet and other % % New Vehicle Unit Sales Brand Mix: Chrysler Brands % % General Motors & Saturn % % Toyota % % Honda % % BMW % % Ford % % Nissan % % Volkswagen, Audi % % Hyundai % % Subaru % % Other % % LITHIA MOTORS, INC. (Selected Same Store Data) Unaudited Three Months Ended September 30, Same Store Total Sales Geographic Mix: Texas % % Oregon % % California % % Alaska % % Washington % % Iowa % % Montana % % Idaho % % Nevada % % Colorado % % Nebraska % % Same Store Revenue: New Vehicle Retail Sales % % Used Vehicle Retail Sales % % Used Wholesale Sales % % Total Vehicle Sales (excluding Fleet) % % Finance & Insurance Sales % % Service, Body and Parts Sales % % Total Sales (excluding Fleet) % % Total Gross Profit (excluding Fleet) % % LITHIA MOTORS, INC. (In Thousands except per share data) Unaudited Nine Months Ended September 30, % Increase Increase (Decrease) (Decrease) New vehicle sales $967,476 $1,192,917 $(225,441) % Used vehicle sales Finance and insurance Service, body and parts Fleet and other revenues Total revenues Cost of sales Gross Profit Asset impairment charges - NM SG&A expense Depreciation and amortization Income (loss) from operations NM Floorplan interest expense Other interest expense Other income, net Income (loss) from continuing NM operations before income taxes Income tax expense (benefit) NM Income Tax Rate 31.3% 39.9% Income (loss) from continuing NM operations Discontinued Operations: Gain (loss) from operations, NM net of income tax Loss on disposal activities, net of income tax Net income (loss) $(248,308) $26,255 $(274,563) NM Diluted net income (loss) per share: Continuing Operations $(9.98) $1.19 Discontinued Operations: Gain (loss) from operations, net of income tax Loss on disposal activities, net of income tax Net income (loss) per share $(12.48) $1.25 $(13.73) NM Diluted shares outstanding (A) % (A) Excludes shares issuable upon conversion of the convertible debt as well as common stock equivalents, as their effect on EPS would be antidilutive.
